Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 06/09/2021, PROSECUTION IS HEREBY
REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the
following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a replunder 37
CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an
appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal
brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37
CFR 41.20 have been increased since they were previously paid, then appellant must
pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by
signing below:
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, “a controller” should read -- the controller -- since a controller has been recited in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 14-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1).
Regarding claim 1, Downton discloses a rotary steerable tool (the assembly of housing 10, fig. 1) for directional drilling (refer to paragraph 0016), comprising: a tool body (10) including a flowbore (paragraph 0019: bore in which drilling fluid is supplied);
a plurality of extendable members (14), each independently movable between an extended position and a retracted position (refer to paragraph 0016); a plurality of actuation devices (24), each being independently operable to control a respective one of the extendable members see fig. 1, refer to abstract and paragraph 0020: each valve 24 is configured to individually control movement of pads 14); and a sensor (28), the sensor(28) operable to provide a first feedback parameter (refer to para 0018: 
However, Downton fail to teach a sensor positioned on an extendable member of the plurality of extendable members wherein the first feedback parameter comprising a force applied by the extendable member, wherein the controller operable to adjust the force applied by at least one of the extendable members based on the first feedback parameter. 
Nasr et al. teach a drilling tool (see fig. 2) comprising a sensor (P1, P2, Pn) positioned on an extendable member (214a, 214n, 216a, 216n; refer to col. 5 lines 35-37) of the plurality of extendable members (see fig. 2), the sensor (P) operable to provide a first feedback parameter, the first feedback parameter comprising a force applied by the extendable member (col. 7 lines 8-11: pressure force applied to the formation by extendable members), and a controller (232) communicative with the sensor (P1, P2, Pn) and operable to adjust the force applied by at least one of the extendable members based on the first feedback parameter (col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224 to maintain a desired profile or tool face). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton and Nasr et al. 
Regarding claim 3, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses any extendable member (14) is extendable and retractable regardless of the position of any other extendable member (paragraph 0020: valves 24 individually control extension of pads 14).  
Regarding claim 4, the combination of Downton and Nasr et al.  teach all the features of this claim as applied to claim 1 above; Downton further discloses each actuation device (24) is controlled by controller (26; see fig. 1).  
Regarding claim 5, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses a sensor (28) coupled to the rotary steerable tool (sensor 28 is indirectly connected to housing 10) the sensor operable to provide a second feedback parameter (second 28 provide azimuth measurements; refer to paragraph 0018).  
Regarding claim 6, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 1 above; Nasr et al. further disclose the first feedback parameter further comprises a pressure applied to one of the extendable 
Regarding claim 8, the combination of Downton and Nasr et al.  teach all the features of this claim as applied to claim 1 above; Downton further discloses each actuation device (24) couples the respective extendable members (14) to a hydraulic pressure, thereby actuating extension of the respective extendable member (refer to paragraph 0017-0018).  
Regarding claim 9, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 1 above; Downton further discloses a drill bit (18), wherein a tool face, position, and/or orientation of the drill bit is controlled by the plurality of extendable members (14; refer to abstract and paragraph 0020).  
Regarding claim 10, Downton discloses a method of directionally drilling a borehole (see fig. 1 and refer to abstract), comprising: rotating a tool within the borehole (refer to abstract, paragraph 0002 and 0016), wherein the tool including a plurality of extendable members (14); a plurality of sensors (28); independently moving any of the extendable members (14) between a retracted position and an extended position to selectively apply a force against the borehole and push the tool in a target direction (refer to abstract and paragraph 0020), to maintain at least one of a desired tool face, a borehole center, an eccentric target location, or well profile (the inclination and azimuth sensors 28 are used to maintain at least one of a desired tool face, a borehole center, an eccentric target location, or well profile).  
 
Nasr et al. as previously discussed, teach determining, directly or indirectly, a force applied by each of the extendable members (214a, 214n, 216a, 216n; refer to col. 5 lines 35-37) via a plurality of sensors (P1, P2, Pn) positioned on the plurality of extendable members (214a, 214n, 216a, 216n), wherein each sensor of the Page 3 of 11U.S. Appl. No. 16/335,620Response to the Office Action dated September 23, 2020December 17, 2020plurality of sensors (P1, P2, Pn) is positioned on a respective extendable member (see fig. 2); and adjusting the force applied by at least one of the extendable members based on the forces applied by each of the extendable members (col. 7 lines 1-19: the controller 232 receives pressure force measurements from sensor P and adjust the force applied by extendable members 214 by regulating the power output through power units 224 to maintain a desired profile or tool face).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton and Nasr et al. before him or her, to have modified Downton to determining, directly or indirectly, a force applied by each of the extendable members via a plurality of sensors positioned on the plurality of extendable members, wherein each sensor of the Page 3 of 11U.S. Appl. No. 16/335,620Response to the Office Action dated September 23, 2020December 17, 2020plurality of sensors is positioned on a respective extendable member; and adjusting the force applied by at least one of the extendable members based on the forces applied by each of the extendable members, as taught by Nasr et al., so that the sensor is in contact with the 
Regarding claim 11, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 10 above; Downton further discloses controlling each of the extendable members (14) via a unique actuation device (24, see fig. 1).  
Regarding claim 14, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 10 above; Downton further discloses detecting a displacement of the tool or one of the extendable members (paragraph 0020: the control unit controls valves 24 so as to determine, if any, of the pistons and associated pads 14 occupies its extended position at any given time).  
Regarding claim 15, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 10 above; Downton further discloses moving one of the extendable members (14) while another of the extendable members is at least partially extended from the tool (abstract and paragraph 0020: extendable members 14 are independently extendable by valves 24, so one can be moved while the other is at least partially extended from the tool).  
Regarding claim 16, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 11 above; Downton further discloses moving each the extendable members (14) using a hydraulic source upon operating the respective actuation device (24; refer to paragraph 0017 and 0018).  
Regarding claim 17, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 16 above; Downton further discloses 
Regarding claim 18, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Downton and Nasr et al. fail to teach moving one or more of the extendable members at a frequency lower than once every revolution.  
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton and Nasr et al. to move one or more of the extendable members at a frequency lower than once every revolution since applicant has not disclosed that moving one or more of the extendable members at a frequency lower than once every revolution provides an advantage or solves a stated problem.   
Regarding claim 24, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 1 above; Nasr et al. further disclose wherein the controller receives the first feedback parameter and calibrates control of the actuation devices using the first feedback parameter (refer to abstract, col. 1 lines 62-67, and col. 4lines 52-56). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) as applied to claim 1 above, and further in view of Planche (U.S. 3,795,141).
Regarding claim 2, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Downton 
Planche discloses the use of solenoid valve (67, fig. 1) to extend and retract a pad (34; see fig. 1 and refer to col. 4 lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the valve of Downton with a solenoid valve, for actuating the pads, as taught by Planche.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) as applied to claim 10, and further in view of Sugiura (U.S. 2016/0084007A1) and Pirovolou (U.S. 2009/0000823A1).
Regarding claim 12-13, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 10 above; Nasr et al. further disclose control system controls the stabilizers to provide desired stabilization of the drilling assembly  (refer to col. 3 lines 15-23)..
However, silent to however, the combination of Downton and Nasr et al. fail to teach detecting a difference between a desired position, tool face of the tool and an actual position, tool face of the tool, and controlling movement of one or more of the plurality of extendable members to decrease the difference, wherein 22WO 2018/084838PCT/US2016/060060 controlling the plurality of extendable members according to a base scheme; and adjusting control of the plurality of extendable members according to a correction scheme, wherein the correction scheme is superimposed onto the base scheme to reach the target direction.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton and Nasr et al. to controlling movement of one or more of the plurality of extendable members based on desired orientation, as taught by Sugiura, for the predictable result of steering the drilling assembly in the desired path.
However, the combination of Downton, Nasr et al., and Sugiura appear to be silent to detecting a difference between a desired position, tool face, or pad force of the tool and an actual position, tool face, or pad force of the tool, wherein 22WO 2018/084838PCT/US2016/060060 controlling the plurality of extendable members according to a base scheme; and adjusting control of the plurality of extendable members according to a correction scheme, wherein the correction scheme is superimposed onto the base scheme to reach the target direction. 
Pirovolou discloses a method of automatically controlling the trajectory of a drilled well. The method comprises measuring data related to inclination and azimuth of the well by a sensor, the data is used to calculate the actual position and orientation (118) of the bottom-hole assembly (refer to paragraph 0031). The data is sent to a controller (108) which determines the difference between a desired position and an actual position and corrective actions (110) are taken (refer to paragraph 0061). 
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) as applied to claim 10 above, and further in view of Swadi et al. (U.S. 2013/0199784A1).
Regarding claim 19, the combination of Downton and Nasr et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Downton and Nasr et al. fail to teach drilling a dogleg severity of at least 100 degree per 100 ft (30.5 m) with the tool for the borehole.  
Swadi et al. disclose dogleg severity in drilling casing window measured in degree per 100 feet  and may be specified for major directional drilling tools such as rotary steerable systems (refer to paragraph 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton and Nasr et al. to drill a dogleg severity of at least 100 per 100 ft (30.5 m), as taught by Swadi et al. since it’s a known practice to be specified for rotary steerable systems. 
s 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Aklestad (U.S. 2017/0218747A1). 
Regarding claim 20, Downton discloses a method of directionally drilling a borehole (refer to paragraph 0016), comprising: adjusting control of the plurality of independently controllable extendable members (14) to maintain at least one of a desired tool face, a borehole center, an eccentric target location, or well profile (the inclination and azimuth sensors 28 are used to maintain at least one of a desired tool face, a borehole center, an eccentric target location, or well profile).  
However, Downton fail to teach detecting a difference between a desired drilling parameter comprising a desired force applied by each independently controllable extendable member of a plurality of independently controllable extendable members and an actual drilling parameter comprising an actual force applied by each of the independently controllable extendable members determined via a plurality of sensors positioned on the plurality of independently controllable extendable members, wherein Page 5 of 11U.S. Appl. No. 16/335,620Response to the Office Action dated September 23, 2020December 17, 2020 each sensor of the plurality of sensors is positioned on a respective independently controllable extendable member; and adjusting the force applied by at least one of the extendable members based on the forces applied by each of the extendable members.
Nasr et al., as previously discussed, teach force (col. 7 lines 8-11: pressure force applied to the formation by extendable members) applied by each independently controllable extendable member of a plurality of independently controllable extendable members (214a, 214n, 216a, 216n; refer to col. 5 lines 35-37) is determined via a plurality of sensors (P1, P2, Pn) positioned on the plurality of independently controllable 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton and Nasr et al. before him or her, to have modified Downton to have the force applied by each independently controllable extendable member of a plurality of independently controllable extendable members is determined via a plurality of sensors positioned on the plurality of independently controllable extendable members, whereinPage 5 of 11U.S. Appl. No. 16/335,620Response to the Office Action dated September 23, 2020December 17, 2020 each sensor of the plurality of sensors is positioned on a respective independently controllable extendable member; and adjusting the force applied by at least one of the extendable members based on the forces applied by each of the extendable members, as taught by Nasr et al., so that the sensor is in contact with the borehole wall while taking measurements and automatically steering the directional drilling tool while receiving the feedback parameters. 
However, the combination of Downton and Nasr et al. appear to be silent to detecting a difference between a desired drilling parameter comprising a desired force applied by each independently controllable extendable member of a plurality of independently controllable extendable members and an actual drilling parameter 
Aklestad teaches a method of steering a drill string (104, fig. 1) comprising one or more pads refer to paragraph 0019), wherein a difference between a desired/expected drilling position and an actual drilling position of the drill string is determined by sensors. The difference is displayed at a user interface on a display (refer to paragraph 0081). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, having the teachings of Downton, Nasr et al., and Aklestad before him or her, to have modified the combination of Downton and Nasr at al. to detecting a difference between a desired drilling parameter and an actual drilling parameter via a sensor and adjusting control of the plurality of independently controllable extendable members to minimize the difference, for the purpose of design optimization to improve the steering efficiency in order to maintain a desired direction.  
Regarding claim 21, the combination of Downton, Nasr et al., and Aklestad teach all the features of this claim as applied to claim 20 above; Downton further discloses autonomously adjusting control of the plurality of independently controllable extendable members (refer to abstract and paragraph 0020).  
Regarding claim 22, the combination of Downton, Nasr et al., and Aklestad teach all the features of this claim as applied to claim 20 above; Aklestad further discloses the drilling parameter is tool face, position, eccentric tool location, or any combination thereof (refer to paragraph 0011).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Downton (U.S. 2012/0145458A1), in view of Nasr et al. (U.S. 6179066B1) and Aklestad (U.S. , as applied to claim 20 above, and further in view of Samuel et al. (U.S. 2016/0053546A1).
Regarding claim 23, the combination of Downton, Nasr et al., and Aklestad teach all the features of this claim as applied to claim 20 above; however, the combination fail to teach determine a frequency during a stick-slip event; and aliasing the stick-slip frequency. 
Samuel et al. disclose a drill string assembly comprising a vibration sub imparting vibration to the drill bit (refer to abstract). The vibrational orientation and frequency generated by the vibration subs can be tuned to mitigate or eliminate the effects of stick-slip during drilling operations (refer to paragraph 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Downton, Nasr at al., and Aklestad to determine a frequency during a stick-slip event; and aliasing the stick-slip frequency, as taught by Samuel et al., to mitigate or eliminate the effects of stick-slip during drilling operations. 
Response to Arguments
Applicant's arguments in appeal brief, filed on 08/13/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 10, and 20, applicant argues that Nasr et al. fail teach adjusting the force applied by at least one of the extendable members based on the forces applied by each of the extendable members to maintain at least one of a desired tool face, a borehole center, an eccentric target location, or well profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/YANICK A AKARAGWE/Examiner, Art Unit 3672